Citation Nr: 1022650	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  10-04 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

Entitlement to service connection for anxiety disorder, 
connective tissue disease and lupus, dysthymia, hepatitis B, 
hepatitis C, multiple intervertebral disc disease and soft 
tissue lesions, residuals of ruptured breast implant, and 
spondylosis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to November 
1978.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in September 2008 by the 
RO. 

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.


REMAND

A review of the record reveals that within 90 days of 
certification of the case to the Board, the Veteran requested 
a hearing before the Board at the RO.  See the Veteran's 
statement dated in April 2010.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
before the Board will be granted if a claimant expresses a 
desire to appear in person.  

The importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3) (2009), as a Board 
decision may be vacated when there is a prejudicial failure 
to afford an appellant a personal hearing.  To ensure full 
compliance with due process requirements, a remand is 
required. 

Accordingly, the case is REMANDED to the Ro for the following 
action:

The RO should schedule the Veteran for 
hearing to be held before a Veterans Law 
Judge at the RO at the earliest 
reasonable opportunity.  38 U.S.C.A. 
§ 7107 (West 2002).  A copy of the notice 
to the Veteran of the scheduling of the 
hearing should be placed in the record, 
keeping in mind the 30-day advance notice 
requirement specified at 38 C.F.R. 
§ 19.76 (2009).  Any indicated 
development also should be completed.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


